Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Douglas Holtz on 09/13/2021.

The application has been amended as follows: 
1. (Canceled)

3. (Canceled)

10. (Currently Amended) A disk drive suspension comprising:
a flexure made of stainless steel and a load beam made of stainless steel, the flexure having a first thickness, the load beam having a second thickness greater than the first thickness, and the flexure and the load beam overlapping one another in a 
            a penetrating nugget extending through the flexure and the load beam, the penetrating nugget comprising:
                        a front-side nugget portion formed in the flexure;
                        a back-side nugget portion formed in the load beam, the back-side nugget portion being integral with the front-side nugget portion, a diameter of the back-side nugget portion being smaller than a diameter of the front-side nugget portion, and the back-side nugget portion being shaped such that the diameter thereof is gradually reduced from a boundary portion between the flexure and the load beam toward a rear face of the load beam, wherein in a thicknesswise cross section of the load beam, a tilt angle of a peripheral surface of the back-side nugget portion with respect to the rear face increases as a thicknesswise position of the peripheral surface of the back-side nugget portion approaches the rear face from the boundary portion; and
                        an annular flat surface portion formed between a peripheral surface of the front-side nugget portion and the peripheral surface of the back-side nugget portion, the annular flat surface portion being continuous in a circumferential direction around the back-side nugget portion and extending along the boundary portion.                 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 10 and 11 are indicated. 


However, Tanaka does not teach or suggest the limitation “a penetrating nugget extending through the flexure and the load beam, the penetrating nugget comprising:                        a front-side nugget portion formed in the flexure; a back-side nugget portion formed in the load beam…wherein in a thicknesswise cross section of the load beam, a tilt angle of a peripheral surface of the back-side nugget portion with respect to the rear face increases as a thicknesswise position of the peripheral surface of the back-side nugget portion approaches the rear face from the boundary portion” in claim 10. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among references to meet every limitation in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761